DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
As indicated by the amendment submitted with the request for continued examination: claim 1 been amended, claim 29 has been cancelled, and new claim 30 has been added. In response to the cancellation of claim 29, its rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is rendered moot. Claims 1-2, 4-5, 20-28 and 30 are presently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4, 5, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saadat et al. (US 2008/0033290 A1) in view of Baba et al. (US 8287500 B2).
Regarding claim 1, Saadat discloses an endoscope (110; Fig. 8B) comprising: a proximal end and a distal end (Fig. 8B); a handle (112; Fig. 8B) at the proximal end, the handle comprising a middle section (Fig. 8B – unlabeled middle section of 112) and a proximal end (Fig. 8B – unlabeled proximal-most end of 112 near 116) opposite a distal end (Fig. 8B – unlabeled distal end of 112), the middle section extending between the proximal end and the distal end of the handle (112; Fig. 8B), the middle section comprising an external surface (Fig. 8B – bottom surface of 112 below 114) including a recess (in which 114 is contained; par. [0060]) defining a recess; an insertion tube (16) extending from the distal end of the handle (112) towards the distal end of the endoscope, the insertion tube (16) comprising a working channel (18 – fluid delivery lumen; Figs. 1B and 1C; par. [0042]) extending internally from the handle to the distal end of the insertion tube (16; par. [0060]); and a connector (par. [0060]; Fig. 8B; unlabeled connector connecting 114 to the working channel) at said handle connected to said working channel and adapted to attach a syringe (114; par. [0060]); wherein the recess is sized and shaped to accommodate a cylindrical body of the syringe when said syringe is attached to the connector (Fig. 8B); and wherein the recess is provided in an orientation and location allowing the cylindrical body of the syringe placed in the recess to be gripped during use concurrently with the handle by the same hand of an operator gripping the handle (capable of such functioning; intended use; Fig. 8B).
wherein the syringe has a near side located, in use, adjacent the recess surface and a far side opposite the rear side. Baba teaches an analogous fluid reservoir (7; Fig. 1) coupled to a handle (1; Fig. 1) having an external surface (defined by housing 1) including a first surface (1; Figs. 1-7) opposite a recess surface (Figs. 1-7 – unlabeled surface of 1 on which 7 sits within the window/recess) defining a recess (Figs. 1-7 – unlabeled window/recess through which 7 extends) and wherein the syringe (7) has a near side located, in use, adjacent the recess surface (Figs. 1-7) and a far side opposite the rear side (side of 7 that extends through window/recess of 1). Baba also teaches the pumping mechanism (Fig. 2) enclosed by the housing.  It would have been obvious to one having ordinary skill in the art to have provided the enclosed housing with the window/recess of Baba to that of Saadat in order to protect the pumping mechanism, provide a more comfortable handle as the users hand does not contact the pumping mechanism, and provide a window for viewing the amount of fluid within the syringe. Additionally, such modification provides a configuration wherein a palm of a hand can rest of the first surface and at least one of the ring, middle and index fingers can contact the far side of the cylindrical body of the syringe depending on the size of the user’s hand and how the endoscope is held. 
Regarding claim 4, Saadat in view of Baba disclose the endoscope of claim 1, further comprising a distal tip (Figs. 8B and 6A) at the distal end and an annular collar (76/78; Figs. 6B and 6C; par. [0053]) fitted around the insertion tube at or close to the distal tip.
Regarding claim 5, Saadat in view of Baba disclose the endoscope of claim 4, wherein the annular collar (76/78; Figs. 6B and 6C; par. [0053]) has a chamfer narrowing a circumference of the collar in a direction towards the distal end of the insertion tube.
Regarding claim 28, Saadat in view of Baba disclose the endoscope of claim 1, wherein the recess surface comprises an elongate curved surface (Fig. 8B – to match the curvature of 114) extending lengthwise between the proximal end and the distal end of the handle (112; Fig. 8B), and wherein in use the cylindrical body of the syringe (114) contacts the elongate curved surface (Fig. 8B)
Regarding claim 30, Saadat in view of Baba disclose the endoscope of claim 1, wherein the handle is devoid of structure extending along the middle section opposite the recess that could, in use, prevent at least one of the ring, middle and index fingers from wrapping around and contacting the far side of the cylindrical body of the syringe (Fig. 8B; Baba: Figs. 1-7; at least one of the ring, middle and index fingers can contact the far side of the cylindrical body of the syringe depending on the size of the user’s hand and how the endoscope is held).

Claims 2 and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saadat in view of Baba, as applied to claim 1 above, in view of Fujikura (US 2007/0049796 A1).
Regarding claim 2, Saadat in view of Baba disclose the endoscope of claim 1, further comprising a suction port (Fig. 8B – unlabeled port connecting 132 to the handle) connectable to an external suction device (132; par. [0062]), but does not specifically disclose a valve configured to connect the working channel to said external suction 
Regarding claim 20, Saadat in view of Baba in view of Fujikura disclose the endoscope of claim 2, further comprising a distal tip (Figs. 8B and 6A) at the distal end and an annular collar (76/78; Figs. 6B and 6C; par. [0053]) fitted around the insertion tube at or close to the distal tip.
Regarding claim 21, Saadat in view of Baba in view of Fujikura disclose the endoscope of claim 20, wherein the annular collar (76/78; Figs. 6B and 6C; par. [0053]) has a chamfer narrowing a circumference of the collar in a direction towards the distal end of the insertion tube.
Regarding claim 22, Saadat in view of Baba in view of Fujikura disclose the endoscope of claim 2, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to position the connector at the proximal end of the handle facing toward the distal end of the handle because Applicant has not disclosed that placing the connector at the proximal end provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Saadat’s endoscope, and applicant’s invention, to perform equally well with either the connector positioning taught by Saadat or the claimed proximal positioning of the connector because both 
Regarding claim 23, Saadat in view of Baba in view of Fujikura disclose the endoscope of claim 22, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to position the suction port at the proximal end of the handle facing toward the proximal end of the handle because Applicant has not disclosed that placing the suction port at the proximal end provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Saadat’s endoscope, and applicant’s invention, to perform equally well with either the suction port positioning taught by Saadat or the claimed proximal positioning of the suction port because both suction port positions would perform the same function of connecting to an external suction device.
Regarding claim 24, Saadat in view of Baba in view of Fujikura disclose the endoscope of claim 2, wherein the connector is positioned at a distal end of the handle (112) facing towards the proximal end of the handle (Fig. 8B).
Regarding claim 25, Saadat in view of Baba in view of Fujikura disclose the endoscope of claim 2, wherein the connector is positioned intermediate the suction port (Fig. 8B) and the working channel (18; Fig. 8B; positioned intermediate on the z-axis).

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saadat in view of Baba in view of Fujikura as applied to the claims above, and further in view of Teixeira et al. (US 2012/0095369 A1).
Regarding claim 26, Saadat in view of Baba in view of Fujikura disclose the endoscope of claim 25, but does not specifically disclose wherein the suction port and the connector are adapted to form a fluid trap at the handle of the endoscope (Fig. 6A). Teixeira teaches an analogous endoscope wherein the suction port (30) and the connector (26) are adapted to form a fluid trap (40) at the handle of the endoscope (Fig. 6A) in order to collect biological samples for analysis (par. [0004]-[0006]). It would have been obvious to one having ordinary skill in the art to have adapted the suction port and connector to form a fluid trap at the handle in order to collect biological samples for analysis, as taught by Teixeira. 
Regarding claim 27, Saadat in view of Baba in view of Fujikura in view of Teixeira disclose the endoscope of claim 26, wherein the fluid trap (Teixeira: 40) comprises an internal coating (Teixeira: 66; par. [0050]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795